DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on October 30, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/30/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on October 30, 2020.  These drawings are accepted.

Claim Objections
6.	Claim 17 is objected to because of the following informalities:  
 	On line 1 of claim 17, “The method of claim 17” should be --The method of claim 16--.

 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 9,899,931).
	Regarding claim 1, Chang et al discloses a zero-voltage-switching control circuit (Fig. 5, circuit of primary side controller 30 and secondary side controller 40) for a switching power supply (Fig. 5, flyback converter 10) having a main power switch (Fig. 5, switch Q1) and a synchronous rectifier switch (Fig. 5, switch Q2), wherein the zero-voltage-switching control circuit (Fig. 5, circuit of primary side controller 30 and secondary side controller 40) is configured to: 
 	a) control the synchronous rectifier switch (Fig. 5, switch Q2) to be turned on for a first time period (Fig. 7, time period from T5 to T6) (note that Figure 7 is related to Figure 5 since Figure 7 discloses forced zero voltage switching (ZVS) timing control of flyback circuit 10 of Figure 5. See column 7, lines 19-27) before the main power switch (Fig. 5, switch Q1) is turned on (i.e. switch Q2 is turned on during time period T5-T6 which precedes time period T1-T2 where switch Q1 is turned on as shown within Figure 7) and after a current (Fig. 7, current Isec) flowing through the synchronous rectifier switch (Fig. 5, switch Q2) is decreased to zero according to a switching operation of the main power switch (Fig. 5, switch Q1) in a previous switching period of the main power switch (Fig. 5, switch Q1) (See column 7, lines 19-52 and Figure 7); and 
 	b) wherein a drain-source voltage (Fig. 7, VDS) of the main power switch (Fig. 5, switch Q1) is decreased when the main power switch (Fig. 5, switch Q1) is turned on (i.e. during time T1 to T2 of Figure 7), in order to reduce conduction loss (See column 7, lines 19-52 and Figure 7).
  	Regarding claim 16, Chang et al a method of controlling a switching power supply (Fig. 5, flyback converter 10) having a main power switch (Fig. 5, switch Q1) and a synchronous rectifier switch (Fig. 5, switch Q2), the method comprising: 
 	a) controlling the synchronous rectifier switch (Fig. 5, switch Q2) to be turned on for a first time period (Fig. 7, time period from T5 to T6) (note that Figure 7 is related to Figure 5 since Figure 7 discloses forced zero voltage switching (ZVS) timing control of flyback circuit 10 of Figure 5. See column 7, lines 19-27) before the main power switch (Fig. 5, switch Q1) is turned on (i.e. switch Q2 is turned on during time period T5-T6 which precedes time period T1-T2 where switch Q1 is turned on as shown within Figure 7) and after a current (Fig. 7, current Isec) flowing through the synchronous rectifier switch (Fig. 5, switch Q2) is decreased to zero according to a switching operation of the main power switch (Fig. 5, switch Q1) in a previous switching period of the main power switch (Fig. 5, switch Q1) (See column 7, lines 19-52 and Figure 7); and 
 	b) wherein a drain-source voltage (Fig. 7, VDS) of the main power switch (Fig. 5, switch Q1) is decreased before the main power switch (Fig. 5, switch Q1) is turned on (i.e. during time T1 to T2 of Figure 7) to reduce turn-on loss (See column 7, lines 19-52 and Figure 7).

Allowable Subject Matter
9.	Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 2, 4-6 and 8-11, the prior art fails to disclose or suggest the emboldened and italicized features below:
A zero-voltage-switching control circuit, 
wherein the sample signal representing the turn-on moment of the main power switch is obtained by detecting a switching cycle of the main power switch.

Regarding claims 3, 7 and 12-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A zero-voltage-switching control circuit, 
 	wherein the sample signal representing the turn-on moment of the main power switch is obtained by detecting the number of resonance cycles in each switching cycle.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A zero-voltage-switching control circuit, 
 	wherein the sample signal is obtained by detecting resonance time in each switching cycle under a QR mode.

Regarding claims 17-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	further comprising detecting a switching cycle for the main power switch to obtain the sample signal representing the turn-on moment for the main power switch.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al (US 10,063,131) deals with a secondary-side control circuit, control method and flyback converter thereof, Chen (US 9,525,357) deals with a control and drive circuit and method, Malinin (US 2015/0124494) deals with an adaptive synchronous rectifier control, Kong et al (US 2015/0124495) deals with reducing power consumption of a synchronous rectifier controller, Kong et al (US 8,964,421) deals with powering a synchronous rectifier controller, Hyugaji et al (US 2015/0023062) deals with a switching power supply device, and Deng (US 2014/0003096) deals with a synchronous rectification control circuit and power supply thereof.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838